Citation Nr: 1136671	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a rotator cuff injury of the right shoulder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2004.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for a bilateral knee condition and a right rotator cuff injury. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing in August 2011.  He did not report for that hearing.  The Veteran wrote a letter on later that month stating that the letter informing him about his hearing was sent to the wrong address and when it finally arrived at his current address, he did not have sufficient notice to attend the hearing.  The Board construes the Veteran's letter as a motion for a new hearing and finds that the Veteran has shown good cause for his failure to report for the hearing.  See 38 C.F.R. § 20.702(c)(2) (2010). 

On these facts, the Board finds that there remains an outstanding request for a Travel Board hearing.  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in San Antonio, Texas.  A copy of the letter scheduling the Veteran for that hearing should be included in the Veteran's claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


